 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.120 Page 1 of 40




James C. Watson (13395)
JCWatson@traskbritt.com
Glenn R. Bronson (7362)
GRBronson@traskbritt.com
H. Dickson Burton (4004)
hdburton@traskbritt.com
TRASKBRITT, PC
230 South 500 East, Suite 300
Salt Lake City, UT 84102
Tel: (801) 532-1922
Fax: (801) 531-9168
Daniel W. McDonald (Admitted Hac Vice)
DMcDonald@merchantgould.com
Peter M. Selness (Admitted Pro Hac Vice)
pselness@merchantgould.com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
Fax: (612) 332-9081
Attorneys for Plaintiff Crystal Lagoons U.S. Corp.


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP.,                        FIRST AMENDED COMPLAINT

                 Plaintiff,                          Case No. 2:19-cv-00796

                                                     Magistrate Judge: Evelyn J. Furse
           vs.
                                                     [Jury Trial Demand]
  CLOWARD H2O LLC,

                 Defendant.

       Plaintiff Crystal Lagoons U.S. Corp. (“Crystal Lagoons”), through its undersigned

attorneys, for its Complaint against Defendant Cloward H2O LLC (“Cloward H2O”) alleges as

follows:


                                               1
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.121 Page 2 of 40




                                           THE PARTIES

        1.      Crystal Lagoons is a Delaware corporation with its principal place of business at 2

Alhambra Plaza, PH1B, Coral Gables, FL 33134.

        2.      Cloward H2O is a Delaware corporation with its principal place of business at

2696 University Avenue, Suite 290, Provo, Utah 84604.

                                              JURISDICTION

        3.      This is an action for patent infringement arising under the Acts of Congress

relating to patents, 35 U.S.C. §§ 271, et seq.

        4.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        5.      This Court has personal jurisdiction over Cloward H2O because Cloward H2O

has a principal place of business in Provo, Utah.

        6.      Venue is proper in this District under 28 U.S.C. §1400(b) because Cloward H2O

resides in this district, having its principal place of business here.

                                          BACKGROUND

The Patent in Suit

        7.      Crystal Lagoons creates innovative large water bodies for recreational use,

including swimming and bathing and the practice of water sports, and known for their high-

transparency clear water and cleanliness at low costs. On information and belief, all man-made

lagoons with clear waters used for direct contact recreational purposes such as swimming and

bathing and also for the practice of water sports around the world are using Crystal Lagoons

technology.




                                                   2
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.122 Page 3 of 40




       8.      Crystal Lagoons provides for making such recreational water bodies under the

Crystal Lagoons® trademark (e.g. U.S. Reg. No. 3881936). Among other things, Crystal

Lagoons’ systems and the accompanying technology provide clear water, permit different zones

for different recreational uses, and keep water clean in an economic and environmentally

beneficial way compared to options previously available.

       9.      The first system built using the proprietary technology at San Alfonso del Mar,

Chile, revolutionized the surrounding recreation area, creating a beautiful venue for bathing and

other water activities and spawning further development in the surrounding area including

promenades, restaurants, and other facilities. An aerial view of the facility is shown below:




                                                 3
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.123 Page 4 of 40




       10.     Crystal Lagoons owns all substantial rights in intellectual property in the U.S.

including designs and several patents directed to such water systems and related structures,

methods and technology such as business methods and water treatment related methods and

systems, including the patent currently at issue in this lawsuit, United States Patent No.

8,062,514 (the “Patent in Suit” or “’514 Patent), titled: “Structure to contain a large water body

of at least 15,000 m3”. Crystal Lagoons also owns the exclusive rights including but not limited



                                                 4
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.124 Page 5 of 40




to the right to make and sell products in the U.S. that incorporate the licensed technology,

including making and selling structures incorporating artificial bodies of water used for

swimming and recreation. Crystal Lagoons owns all substantial rights in other patents for the

technology which may be added to this complaint at a later date include:

       •     U.S. Patent No. 9,708,822, titled: “Process to maintain large clean recreational water

             bodies”

       •     U.S. Patent No. 8,753,520, titled: “Localized disinfection system for large water

             bodies”

       •     U.S. Patent No.7,820,055, titled: “Process to maintain large clean recreational water

             bodies”

       •     U.S. Patent No. 8,465,651, titled “Sustainable method and system for treating water

             bodies affected by bacteria and microalgae at low cost”

       11.      Crystal Lagoons and related entities own more than 2,000 patents worldwide in

more than 190 countries and territories that protect its valuable and proprietary technology and

more than 350 designs. Crystal Lagoons reserves the right to assert claims for relief due to

Cloward H2O’s actions regarding patents other than the ’514 Patent. On information and belief,

Cloward H2O infringes one or more of these additional patents and intellectual property.

       12.      On November 22, 2011, the United States Patent and Trademark Office (“PTO”)

duly and legally issued the ’514 patent, entitled Structure to Contain Large Water Body of at

Least 15,000 M³, to Crystal Lagoons’ related company, Crystal Lagoons Corporation LLC. In

2012, Crystal Lagoons (Curacao) B.V. received by assignment all right, title and interest in the




                                                  5
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.125 Page 6 of 40




’514 patent, by way of assignment recorded in the U.S. Patent and Trademark Office March 8,

2013. A true and correct copy of the ’514 patent is attached hereto as Exhibit A.

          13.    Crystal Lagoons, the Plaintiff here, entered an Agreement in November 19, 2019

with Crystal Lagoons (Curacao) B.V., providing that the Plaintiff is the exclusive licensee of the

Crystal Lagoons United States Intellectual Property (the “Crystal Lagoons US IP” as defined in

such agreement), which includes the ’514 Patent with all rights to enforce, sue and collect past

and future damages for infringement of the ’514 Patent. That November 19, 2019 Agreement

substituted for and superseded the prior agreement which predated the original complaint in this

case. By its terms the November 19, 2019 agreement rendered the prior agreement null and

void. In the prior agreement, the Plaintiff here, Crystal Lagoons, also received an exclusive

license and all rights to sue and collect past and future damages for infringement of the ‘514

Patent.

          14.    In December 2019 Crystal Lagoons (Curacao) B.V., due to a comprehensive

international restructuring process, migrated to the United States and converted into a Delaware

corporation called Crystal Lagoons Technologies, Inc., while retaining ownership of the title in

the ‘514 patent.

          15.    The ’514 Patent claims priority to U.S. patent application no. 11/819,017, filed on

June 25, 2007. The ’514 Patent also claims priority to Serial No. 3225-2006, filed November 21,

2006 in Chile.

          16.    The invention described and claimed in the Patent in Suit was the result of years

of research and development by Crystal Lagoons. The invention represents a leap forward in

recreational water system technology with a disruptive innovation compared to the prior art.



                                                  6
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.126 Page 7 of 40




       17.     As one example of the dramatic improvements of the first project, which resulted

from using the patented technology, the above-referenced project in Chile previously used

another company to provide the water quality technology. That alternative technology left the

water green and murky, lacking transparency and turquoise color, as shown in the images below:

                  Figure 1: Initial Frustration: Murky water with a technology that did not work




       18.     Crystal Lagoons’ founder and the named inventor on the patent in suit, Fernando

Fischmann, was left with this lagoon with poor water quality using the prior art technology.

       19.     Before Mr. Fischmann invented the technology at issue, conventional wisdom

was that high-transparency, clear water bodies for direct contact recreational purposes of large

magnitudes could not be built and operated. Mr. Fischmann talked to renowned companies in the

field from around the world, but none had a viable solution. In fact, he was told that the

technology he was seeking did not exist and could not be developed. Instead, Mr. Fischmann was

told that the only options were to use technologies then in use for large bodies of water at

locations such as golf courses, parks, dams, and reservoirs, which did not provide the desired

clear water with the aspect of tropical waters or swimming pools, suitable for recreational

purposes, or conventional swimming pool technologies which would require massive amounts of




                                                        7
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.127 Page 8 of 40




concrete, piping installations, filtration and circulation equipment, to maintain the desired look

and use on a scale which was orders of magnitude larger by volume than a typical swimming

pool. For example, the San Alfonso del Mar project shown above is a 20 acre lagoon which uses

enough water by volume to fill 6,000 standard swimming pools.

       20.     Mr. Fischmann, a trained biochemist, spent several years developing the

revolutionary technology that solved the problems of the preexisting technologies. His invention

is described and claimed in the ’514 patent and in all patents developed by Crystal Lagoons.

       21.     The patented, disruptive technology allows for the design, construction and

operation of sustainable, clear lagoons of virtually unlimited sizes anywhere in the world and at

very low costs compared to prior systems. The technology uses less concrete, as the

implementation of very large, thick concrete surfaces has technical and structural problems in

addition to very high costs. In addition, conventional pool filtration systems require large

filtration equipment and a complex piping network in order to homogeneously filter the entire

water body. The technology enables the use of agglomeration of contaminants into particles that

sink to the bottom and are then removed without the complex piping network and filtration

equipment required for conventional swimming pools.

       22.     The technology is patented worldwide to protect the innovation, today having

more than 600 projects in operation, design, construction or negotiation worldwide.

       23.     The uniqueness of the technology was reinforced commercially when the clear

Lagoon in San Alfonso del Mar, 20 acres in area and 1 kilometer (0.62 miles) in length, was

awarded the 2007 Guinness World Record for the largest “swimming pool” in the world because

its cleanness and transparency properties were similar to swimming pools.



                                                 8
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.128 Page 9 of 40




                                    Figure 2: San Alfonso del Mar




       24.    Crystal Lagoons pioneered and developed a market for large bodies of clear water

used for recreational purposes including swimming and bathing. Several projects powered by

Crystal Lagoons technology are operational in the U.S., and several more are operational

worldwide. See below some photos of operational projects for reference:

                                       Figure 3: Balmoral, TX




                                                 9
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.129 Page 10 of 40




                            Figure 4: Epperson Ranch, FL




                           Figure 5: Sole Mia Lagoon, FL




                                        10
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.130 Page 11 of 40




       25.     Crystal Lagoons has invested substantial amounts of time and resources

developing and growing the market for large bodies of clear water, and educating customers and

those in the development industry regarding this market and the benefits associated with it.

Indeed, Crystal Lagoons remains the exclusive successful, non-infringing provider in the market.

The market was created by Crystal Lagoons and thus, has also grown as a result of Crystal

Lagoons’ efforts.

       26.     The Crystal Lagoons technology has been the reason for a number of awards

issued to Mr. Fischmann and the Crystal Lagoons companies, including the Best Real Estate

Innovation awarded by Overseas Property Professional English magazine, Ernst & Young

Innovator of the Year and Innovation of the Year from the Stevie® Awards (the World’s Premier

Business Award Competitions), and the Real Innovator Award from the London Business

School, among others. He has also been invited as the keynote speaker to several conferences

and universities throughout the world to discuss the technology and how this innovation created

a new concept, including in the U.S. Harvard, MIT, Babson College, Duke, UCLA, the

University of California at Berkeley, and in the APEC Conference (U.S.).

       27.     Cloward H2O has designed and engineered water projects around the world

including water parks, lazy rivers, and spas. However, Cloward H2O has never before designed

or built a facility which incorporates and maintains clarity and cleanliness for a large body of

water similar to the clarity and cleanliness of lagoons using Crystal Lagoons technology for

direct contact recreational purposes such as bathing, as is found at the accused, infringing Hard

Rock Hollywood project, which was inaugurated in October 2019.




                                                11
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.131 Page 12 of 40




After Crystal Lagoons provided a proprietary design for the Hard Rock Hollywood Project
and was the presumptive design company for the Project, Cloward H2O took the project
from Crystal Lagoons and made the infringing structure now found at the Project.

       28.     In about late 2015, Hard Rock Seminole (HRS) d/b/a Seminole Gaming was

planning an expansion project for their Hollywood, Florida Hard Rock Hotel & Casino location

(the “Hard Rock Hollywood Project”). Even before such planning began, Crystal Lagoons had a

signed project involving Hard Rock Hotels & Casinos-- Hard Rock Cancun, which is now in the

design stage. Crystal Lagoons provided considerable valuable technical information to Hard

Rock Hotels & Casino and its vendors in connection with the Cancun project as well as the Hard

Rock Hollywood Project.

       29.     EDSA, the landscaping firm for the Hard Rock Hollywood, Florida project,

contacted Crystal Lagoons through its Miami office, to request a proposal for including a clear

lagoon at the Hollywood site. EDSA has worked on other projects with Crystal Lagoons using

patented and proprietary Crystal Lagoons technology as the landscaping/architectural company

for these prior projects. One of EDSA’ principals, Mrs. Hoffman, visited Chile and met with

Crystal Lagoons’ technical staff and visited operational lagoons, obtaining information about the

Crystal Lagoons’ concept and technology. In addition, the architect working in Crystal Lagoons

at the time and who was in charge of this project, left the company and was then hired by EDSA

and may have continued to be involved in the design of this project even though he had a non-

compete clause in his contract with Crystal Lagoons.

       30.     The original site of the Hard Rock Hollywood Project can be seen below in an

annotated Google Earth aerial view, which included a retention pond:




                                               12
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.132 Page 13 of 40




                             Figure 6: Original Site - Google Earth Aerial View




       31.     The original plan of the project sent by EDSA did not include a clear lagoon or

anything similar, but rather included conventional pools and cabanas, keeping a large portion of

the retention pond untouched, as shown in the annotated figure below:




                                                    13
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.133 Page 14 of 40




                             Figure 7: Original Plan for the project sent by EDSA




       32.     Crystal Lagoons proposed replacing the retention pond with a clear, clean tropical

style lagoon to which Hard Rock Seminole agreed in concept. Crystal Lagoons’ proposal

included a clear lagoon of approximately four acres in size, and Hard Rock indicated it had space

to relocate the retention pond.

       33.     Crystal Lagoons sent a proposal and concept design to Hard Rock Seminole,

which included replacing the retention pond with an elongated clear lagoon for the practice of

water sports. The documents bear a copyright notice as proprietary to Crystal Lagoons, as

indicated in the below annotated figure.




                                                     14
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.134 Page 15 of 40




                                     Figure 8: Proposal sent to HRS




       35.     Thereafter a series of meetings and calls took place between EDSA and Crystal

Lagoons, which resulted in Crystal Lagoons proposing a lagoon that covered the complete

retention pond with an elongated shape, as it can be seen in the annotated figure below:




                                                  15
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.135 Page 16 of 40




                                  Figure 9: Final proposal sent to HRS




       36.    To protect its confidential information, in about April 2016, Crystal Lagoons sent

a non-disclosure agreement (NDA) for HRS’s signature, which was returned signed on behalf of

Seminole Gaming/HRS. HRS signed a modified version of the NDA also in about April 2016.

       37.    Crystal Lagoons also sent NDA’s to the EDSA and architects Klai Juba. These

companies signed and returned copies of the NDAs to Crystal Lagoons. The NDAs cover any

work with third parties, and specifically mention that no Crystal Lagoons information can be

provided to Cloward H2O. Cloward H2O knew or should have known about these NDA’s, at

least because Cloward H2O was actively engaged in communications involving Crystal Lagoons

at the time the NDA’s were entered, and knew Crystal Lagoons considered its technical

information about the water technology to be valuable and proprietary.



                                                  16
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.136 Page 17 of 40




       38.     In mid-2016, Crystal Lagoons understood that all entities involved with the

project considered Crystal Lagoons to be the designer of the project and that Crystal Lagoons

would be involved as a vendor. Later in 2016, however, Crystal Lagoons learned that a bid had

gone out for the project to several General Contractors, the bids including a clear lagoon as

proposed by Crystal Lagoons. Crystal Lagoons learned of the bidding request through receiving

many calls from contractors asking for prices of the liner, technology, etc. Crystal Lagoons

learned that plans were sent to possible contractors for the pools and other facilities of the Casino

and Hotel, showing parts of the lagoon labeled as “Crystal Lagoon” as shown, for example, in

the annotated figures below:




                                                 17
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.137 Page 18 of 40




                      Figure 10: Reference in EDSA Plans to "Crystal Lagoon"




     40.   Those plans made numerous references to the lagoon as a “Crystal Lagoon”



                                               18
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.138 Page 19 of 40




       41.     After Crystal Lagoons saw the above plans, it contacted HRS. HRS represented to

Crystal Lagoons that they were building a swimming pool similar to what was being built in the

existing hotel, and possibly the retention pond, and what they were planning was not similar to a

Crystal Lagoons lagoon. The area of the original pool of the Hard Rock hotel was much smaller

than the lagoon Crystal Lagoons has proposed—only about 1,500 m².

       42.     Crystal Lagoons thereafter wrote to HRS to confirm HRS was not doing an

artificial clear lagoon in the project. HRS did not dispute Crystal Lagoon’s understanding.

       43.     Meanwhile, unbeknownst to Crystal Lagoons, Cloward H2O and the resort

owner, Seminole Hard Rock Hotel & Casino, conspired to “Fast-Track” the project without

Crystal Lagoons’ involvement. See www.construction-today.com/sections/commercial/3696-

seminole-gaming-seminole-hard-rock-hotel-casino-hollywood, which mentioned that “it requires

a consolidated effort to complete well over a billion dollars of work in place on a fast track

schedule”. Such “fast-tracking” was only possible because Cloward H2O used Crystal Lagoons’

design work and technology.

       44.     Crystal Lagoons later, in about the summer of 2017, received information

indicating that HRS, contrary to its prior representation, was having built a large

swimming/recreational sports lake, located where the retention pond had been (just as Crystal

Lagoons has proposed). HRS solicited contractors, including Defendant Cloward H2O, using the

concept and plans derived from Crystal Lagoons.

       45.     Cloward H2O used confidential, valuable information provided by Crystal

Lagoons to third parties including EDSA and Hard Rock Seminole to copy significant aspects of




                                                 19
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.139 Page 20 of 40




the Crystal Lagoons design and technology. On information and belief, Cloward H2O and EDSA

are partners and have been involved in many projects together.

       46.        On information and belief, Cloward H2O had access to the construction plans and

operation details of Crystal Lagoons technology through one of its signed and already

operational projects, even though there are confidentiality clauses within its licensing agreements

associated with such projects.

       47.        Cloward H2O provided the design of the large lagoon which had been falsely

represented to Crystal Lagoons as being built and to be operated as a swimming pool. In fact, the

facility uses patented Crystal Lagoons technology for construction and operation.

       48.        Furthermore, this project was not approved under the conventional permitting

process for a lagoon of this type in Florida, as it is located within tribal land which exempts them

to go through a normal regulatory process and public information acts which would have allowed

Crystal Lagoons to review plans and permits previous to the construction of the lagoon. As a

result, information about the project that would normally be publicly accessible was not so

accessible to Crystal Lagoons.

       49.        The project has now opened and is operational.

       50.        On information and belief, Cloward H2O has entered and seeks to expand its

entry into the market for large water structures for swimming and recreational purposes. Rather

than put in the time and resources necessary to independently develop a distinct and innovative

structure and system like Crystal Lagoons did, Cloward H2O instead has chosen to take

advantage of the innovative development work performed by Crystal Lagoons and claimed in the

Patent in Suit.



                                                 20
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.140 Page 21 of 40




                        COUNT I – INFRINGEMENT OF THE ’514 PATENT

        51.     Crystal Lagoons incorporates Paragraphs 1-49 by reference as if set forth fully as

part of this count.

        52.     Cloward H2O has infringed and induced infringement, and continues to infringe

and induce infringement, literally and/or under the doctrine of equivalents, of at least

independent claim 1 of the ’514 patent by making or selling the Hard Rock Hollywood Project

clear lagoon and inducing others to make, use and sell the Hard Rock Hollywood Project lagoon.

        53.     Cloward H2O originally was involved in the Hard Rock Hollywood Project but

only as the designer of the conventional water features, including the swimming pools

overlooking cabanas. Cloward H2O later took over the design of the infringing large clear

lagoon based on Crystal Lagoons concept and technology.

        54.     Claim 1 of the ’514 Patent states as follows (each technical feature has been

numbered for ease of reference):

        A structure to contain a large water body, including a water body larger than 15,000 m³

        (feature 1), for recreational use with color, transparency and cleanness characteristics

        similar to swimming pools or tropical seas (feature 2), wherein the structure includes a

        bottom and walls covered with a plastic liner made of a non-porous material able to be

        thoroughly cleaned (feature 3); wherein the depth of the structure to the bottom is about

        0.5 meters or higher (feature 4), wherein the structure includes a system of skimmers for

        the removal of impurities and surface oils (feature 5), a fresh water feeding pipe system

        that allows entrance of fresh water and results in water removal by displacement of

        surface water through the skimmer system (feature 6), and a pumping system including a



                                                 21
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.141 Page 22 of 40




       coupling means connected to a moveable suction device for cleaning the plastic liner

       (feature 7).

       55.     Cloward H2O is the “aquatic designer” (see https://blooloop.com/news/cloward-

h2o-hard-rock-hollywood/) for and has built at the Hard Rock Hollywood site a structure to

contain a large lagoon, that as required by the Crystal Lagoons’ patent, has color, transparency

and cleanness characteristics similar to swimming pools or tropical seas, as depicted in the

following image:

                                Figure 11: Hard Rock Hollywood Lagoon 1




       56.     The body of water designed and built by Cloward H2O is more than 15,000 m³

(feature 1). The body of water is for recreational use, including swimming (feature 2). The

water, as depicted above, has color, transparency and cleanness characteristics similar to

swimming pools or tropical seas (feature 2). The accused structure further includes a bottom and

walls covered with plastic liner made of non-porous material able to be thoroughly cleaned

(feature 3). The liner is depicted in the photos below obtained during construction:


                                                  22
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.142 Page 23 of 40




                  Figure 12: Plastic liner at the lagoon during its installation process




Figure 13: Liner being installed directly over soil at Hard Rock Lagoon, during the installation

                                             process




                                               23
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.143 Page 24 of 40




                   Figure 14: Hard Rock Lagoon's Inner Surface covered with a liner




       57.     The depth of the accused structure is more than 0.5 m (feature 4), which is

evident from at least the following figure:

                                     Figure 15: Person in the lagoon




                                                  24
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.144 Page 25 of 40




       58.     The accused structure includes a system of skimmers for removal of impurities

and surface oils (feature 5) as seen in the following Figure:

                                         Figure 16: Skimmers




       59.     The accused structure also includes a fresh water feeding pipe that allows entry of

fresh water and results in water removal by displacement of surface water through the skimmer

system (feature 6).




                                                25
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.145 Page 26 of 40




                                     Figure 17: Fresh water feeding pipes




       60.     The accused structure’s system includes a pumping system connected to a

moveable suction (vacuum) device for cleaning the plastic liner (feature 7) as seen in the

following figures 16, 17, 18 and 19.

                       Figure 18: Pumping system connected to a moveable suction device




                                                     26
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.146 Page 27 of 40




                           Figure 19: The vacuum system operated by a boat




                             Figure 20: Diver operating the suction device




              Figure 21: moveable suction (vacuum) device connected to a pumping system:




                                                 27
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.147 Page 28 of 40




       61.     Cloward H2O touts its involvement in building water projects under its

management. Its website clowardh2O.com states, “We specialize in all things water. Our team’s

dedicated attention touches every aspect of a project, starting with the planning stages and

powering through final implementation and maintenance.” Cloward H2O’s actions involving

making and using the accused system thus meets all elements of claim 1 of the ’514 patent and

Cloward H2O infringes that patent.

       62.     Regarding the different ways to maintain water bodies, it is important to

understand that in order to eliminate suspended particles from recreational water bodies, two

different technologies are used: (1) Traditional swimming pool filtration technologies that is

usually applied in relatively small water bodies that consists of a centralized filtration system and

a large number of inlets/outlets and piping network located in the structure of the water body in

order to allow the filtration of the entire volume of water homogeneously and efficiently, and (2)

the use of flocculants to flocculate suspended particles that fall into the bottom and are then

removed by a suction device, which is usually applied in larger water bodies and is part of

Crystal Lagoons technology.

       63.     On information and belief, the Hard Rock lagoon was previously designed as a

conventional swimming pool with a swimming pool filtration system and a large number of

inlets and outlets to filter the entire volume of water, and therefore would not infringe Crystal

Lagoons patents, however, from what it has been observed at the site there would not be a

traditional filtration system since there is a small number of inlets and outlets that would not

allow filtering the entire volume of water, as well as not having the proper amount of filtration

systems for this purpose.



                                                 28
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.148 Page 29 of 40




       64.     The company that has done or is doing the current cleaning operations of the Hard

Rock Hollywood Project lagoon is a company that operates at least two lagoons powered by

Crystal Lagoons technology.

       65.     Crystal Lagoons is concerned that its image may be damaged by Cloward H2O’s

infringing acts, as on information and belief, aspects of the implementation of the infringing

technology may involve undesirable environmental impacts that are avoided when Crystal

Lagoons controls the design and implementation of the technology. This harm risks irreparably

damaging the image of the Crystal Lagoons technology and of Crystal Lagoons as a company.

       66.     The damage to reputation will be exacerbated because relevant members of the

public may improperly associate the Hard Rock Hollywood Project with Crystal Lagoons due to

similarities in the appearance of the Hard Rock Hollywood Project as compared to Crystal

Lagoons authorized facilities, which have a distinct and unique appearance including man-made

tropical style lagoons with high-transparency clear water with a beach area and a water sports

area, surrounded by commercial facilities such as a hotel, with rounded shapes and curved

geometry.

       67.     As addressed above, and based on information and belief, the lagoon at the Hard

Rock Hollywood Project might not have a traditional swimming pool filtration system capable of

filtering the entire volume of water in a homogeneous and efficient manner. Even further, on

information and belief, the initial drawings for the lagoon included more than 80 inlets located in

the lagoon’s bottom and walls, which are not present in the currently built lagoon at the Hard

Rock Hollywood Project. Additionally, it appears that the lagoon is designed with an insufficient

filtration system, such that the lagoon as constructed requires the use of Crystal Lagoons



                                                29
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.149 Page 30 of 40




technology for its operation. Even further, on information and belief, since the lagoon was filled

with water, the filtration system installed on site has not been fully operational and appears to be

operating with Crystal Lagoons technology. Moreover, on information and belief, flocculants

have been used in the lagoon in order to precipitate suspended solids into the lagoon’s bottom,

and then a cleaning company has been engaged (which is the same company that operates some

of Crystal Lagoons projects) in order to clean the bottom of the lagoon. Due to at least these

reasons, other Crystal Lagoons patents and even Crystal Lagoons’ proprietary trade dress rights

might be under infringement.

       68.     Crystal Lagoons has complied with the marking requirements of 35 U.S.C. § 287,

at least through notifying Cloward H2O before this complaint was filed that it was infringing the

’514 patent through its actions at the Hard Rock Hollywood Project, and through delivering a

copy of the original complaint and the ‘514 patent to the President of Cloward H2O via

overnight delivery on October 21, 2019. Cloward H2O also had actual knowledge of at least the

’514 Patent since long prior to receiving notice of this complaint.

       69.     Cloward H2O is and has been on notice of the alleged infringement of the ’514

patent before Crystal Lagoons filed and provided notice of this Complaint. Cloward H2O’s

copying of Crystal Lagoons’ technology as it continued efforts to make, use, or sell the Hard

Rock Hollywood lagoon system and induce others to use and maintain the system constitutes

willful infringement.

       70.     Cloward H2O has also contributed to, and continues to contribute to, the

infringement of at least independent claim 1 of the ’514 patent at least by providing engineering

and consulting services which facilitate the use of the infringing Hard Rock Hollywood water



                                                 30
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.150 Page 31 of 40




facility by Hard Rock Seminole, hotel customers, and others through its related instructions,

customer assistance, and marketing activities which encourage, instruct, assist, and/or promote

use of the Hard Rock Hollywood lagoon system in an infringing manner.

        71.     On information and belief, Cloward H2O’s customers and business partners are

making and using or will use the Hard Rock Hollywood lagoon system, thereby directly

infringing the ’514 patent. Cloward H2O knows and intends that its customers and partners use

the Hard Rock Hollywood lagoon system in a manner that infringes the ’514 patent.

        72.     Crystal Lagoons has been damaged by Cloward H2O’s actions regarding the ’514

patent and its tarnishing of the reputation of lagoon-sized recreational water structures and will

continue to be damaged in the future unless Cloward H2O is permanently enjoined from

infringing, directly or indirectly, the ’514 patent.

        73.     Damages are due in an amount not less than a reasonable royalty, and specifically

for the Hard Rock project the final proposed royalty was US$8,000,000. Crystal Lagoons was

requested to build the water structure at the Hard Rock Hollywood site, and would have received

the contract and profited from such contract but for Cloward H2O’s decision to infringe Crystal

Lagoons’ rights and build a similar, infringing structure on the exact same site where the

infringing structure now sits. Cloward H2O, at a minimum, owes Crystal Lagoons millions of

dollars in lost profits directly caused by Cloward H2O’s infringement.

        74.     The lost profits for which Cloward H2O is liable are only a fraction of the

damages Crystal Lagoons has and is likely to suffer from the infringement. To date, Crystal

Lagoons has been the exclusive provider of its patented and revolutionary large scale tropical-

quality water structures in the U.S., known worldwide as the only provider of these prestigious



                                                  31
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.151 Page 32 of 40




and valuable facilities. Its (and its contribution to its parent company’s) valuation and ability to

secure financing are greatly enhanced by this exclusivity. The valuation of Crystal Lagoons

intellectual property (patents) is estimated to be in excess of two billion dollars.

       75.     Cloward H2O’s infringement has damaged the exclusivity Crystal Lagoons has

earned by virtue of its R&D efforts and intellectual property. The lost exclusivity is likely to

significantly reduce the valuation of Crystal Lagoons and could impede its ability to secure

financing for further growth.

       76.     Cloward H2O’s infringement also creates the risk of damaging the reputation of

high-quality lagoon-sized water facilities that Crystal Lagoons has carefully developed over

many years. On information and belief, while Cloward H2O has experience in traditional water

parks and similar water structures, it has no prior experience H2O with structures of the type

covered by Crystal Lagoons’ patent and as built at Hard Rock Hollywood.

       77.      Monetary damages are significant, but will be inadequate to fully compensate

Crystal Lagoons for these various forms of damages. A permanent injunction is also necessary to

redress the full extent of the harm caused by the infringement as described herein.

       78.     Cloward H2O was well aware of Crystal Lagoons’ ownership of the proprietary

technology used in the accused structure, including specifically awareness of the’514 patent.

Cloward also knew it was copying Crystal Lagoons’ unique technology to build a structure

significantly different from any structure Cloward H2O had built before. Cloward nevertheless

built the accused structure on a “fast track” knowing it was at a high risk of infringing Crystal

Lagoons’ rights including specifically the ’514 patent. Cloward H2O’s infringement is willful,




                                                  32
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.152 Page 33 of 40




justifying a significant enhancement of any monetary damages award and providing grounds for

an award of attorney’s fees as well.

  COUNT II – FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF

                               ORIGIN UNDER 15 U.S.C. § 1125(a)

        79.     CRYSTAL LAGOONS incorporates Paragraphs 1-78 by reference as if set forth

fully as part of this count.

        80.     CRYSTAL LAGOONS is the only producer of structures providing clear artificial

bodies of water for both swimming and the practice of water sports, and virtually all such

functional structures incorporating artificial bodies of water worldwide incorporate CRYSTAL

LAGOONS technology.

        81.     As such, the overall appearance of CRYSTAL LAGOONS structures

incorporating artificial bodies of water have taken on a distinctive “look and feel” resulting in

protectable and proprietary trade dress.

        82.     Through its promotional efforts, business conduct, and continuous use of its trade

dress, CRYSTAL LAGOONS has developed and maintained clients throughout the world.

Through its widespread and favorable acceptance and recognition by the consuming public, the

“look and feel” of CRYSTAL LAGOONS water structures including depictions thereof in

planning drawings and marketing materials has become an asset of substantial value as a symbol

of CRYSTAL LAGOONS, its high quality products, services and goodwill.

        83.     CLOWARD H2O has knowingly and intentionally incorporated CRYSTAL

LAGOONS’ patented and trade dress protected features into their design of the Hard Rock Hotel

& Casino structure for its artificial bodies of water, without CRYSTAL LAGOONS’ permission.


                                                 33
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.153 Page 34 of 40




       84.     CLOWARD H2O used confidential information provided by CRYSTAL

LAGOONS to third parties under Non-Disclosure Agreements to copy significant aspects of the

CRYSTAL LAGOONS design and patented technology.

       85.     CLOWARD H2O’s unauthorized use of CRYSTAL LAGOONS intellectual

property and confidential information in connection with the design and oversight of

construction of the structure incorporating artificial bodies of water for Hard Rock Hotel &

Casino is likely to cause confusion and to deceive consumers as to the source of origin of

CLOWARD H2O’s structures. Such confusion may lead consumers to believe that CLOWARD

H2O’s structure was designed, created, endorsed, approved, licensed, and/or authorized by

CRYSTAL LAGOONS.

       86.     CLOWARD H2O’s unauthorized use of CRYSTAL LAGOONS’ protected trade

dress secured a lucrative contract between CLOWARD H2O and Hard Rock Hotel & Casino for

the design and construction of the structure incorporating artificial bodies of water.

       87.     CLOWARD H2O has been unjustly enriched by passing off CRYSTAL

LAGOONS’ protected trade dress as their own.

       88.     By directly engaging in the foregoing misconduct, CLOWARD H2O has and will

continue to knowingly engage in unlawful unfair competition with CRYSTAL LAGOONS in

violation of 15 U.S.C. § 1125(a).

       89.     As such, CRYSTAL LAGOONS is entitled to recover its actual damages,

CLOWARD H2O’s profits, and the costs of this action.




                                                 34
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.154 Page 35 of 40




                    COUNT III – STATE LAW UNFAIR COMPETITION,

                               UTAH CODE ANN. § 13-5A-102(4)

        90.     CRYSTAL LAGOONS incorporates Paragraphs 1-89 by reference as if set forth

fully as part of this count.

        91.     CLOWARD H2O, by its actions set forth hereinabove, has engaged in intentional

business acts or practices that are unlawful, unfair, and/or fraudulent by intentionally infringing

CRYSTAL LAGOONS’ rights and goodwill so as to take from Plaintiff potential customers

seeking the benefit of CRYSTAL LAGOONS designs and technology.

        92.     For the reasons set forth above, CLOWARD H2O has and will continue to

knowingly engage in unlawful unfair competition with CRYSTAL LAGOONS in violation of

Utah Code § 13-5a-102(4).

        93.     CLOWARD H2O’s conduct as set forth above gives rise to a cause of action for

unfair competition and related wrongs under the statutory and common law of the State of Utah.

        94.     By reason of the foregoing, CRYSTAL LAGOONS has suffered damages and

irreparable harm.

        95.     As such, CRYSTAL LAGOONS is entitled to actual and punitive damages from

CLOWARD H2O, along with its attorney’s fees and costs pursuant to at least Utah Code Ann. §

13-5a-103(1)(b).

   COUNT IV - TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

                               UNDER UTAH COMMON LAW

        96.     CRYSTAL LAGOONS incorporates Paragraphs 1-95 by reference as if set forth

fully as part of this count.


                                                 35
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.155 Page 36 of 40




       97.     CLOWARD H2O has tortiously interfered with CRYSTAL LAGOONS’

contractual relationships with Seminole Gaming, EDSA, Inc. (EDSA), and Klai Juba Wald

Architects (Klai Juba) (collectively the “NDA Parties”).

       98.     CRYSTAL LAGOONS and has Non-Disclosure Agreements regarding

CRYSTAL LAGOONS confidential and proprietary information with each of Seminole Gaming,

EDS, and Klai Juba dated 2016.

       99.     The Non-Disclosure Agreements placed confidentiality obligations on the NDA

Parties. Pursuant to the Non-Disclosure Agreement, the NDA Parties are required to treat

CRYSTAL LAGOONS’ confidential information as confidential and take reasonable

precautions to prevent its acquisition by unauthorized third parties, including CLOWARD H2O.

       100.    CLOWARD H2O had knowledge of the Non-Disclosure Agreements.

       101.    Despite this knowledge, CLOWARD H2O intentionally interfered with the NDA

Parties’ Agreements with CRYSTAL LAGOONS (in particular, confidentiality obligations) by,

for example, (1) causing the NDA Parties to improperly disclose at least to Cloward H2O and/or

improperly use CRYSTAL LAGOONS confidential and proprietary information, including

CRYSTAL LAGOONS’ name and design features, without CRYSTAL LAGOONS’ permission,

and (2) intending to benefit from such misappropriated information. Such intentional conduct,

giving rise to breaches of the CRYSTAL LAGOON Non-Disclosure Agreements with the NDA

Parties, interfered with the NDAs by improper means and for improper purposes.

       102.    CRYSTAL LAGOONS has been harmed by CLOWARD H2O’s improper and

intentional interference with its contractual relationship with the NDA Parties, at least because its




                                                 36
 Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.156 Page 37 of 40




Proprietary Information has now been accessed by its competitor, and its proprietary technology

has been disclosed.

         103.   CRYSTAL LAGOONS is entitled to damages in an amount to be determined at

trial.

  COUNT V - INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC

                         RELATIONS UNDER UTAH COMMON LAW

         104.   CRYSTAL LAGOONS incorporates Paragraphs 1-103 by reference as if set forth

fully as part of this count.

         105.   CLOWARD H2O was fully aware that CRYSTAL LAGOONS had a business

relationship with Seminole Gaming, which was very likely to result in an economically

advantageous relationship between CRYSTAL LAGOONS and Seminole Gaming.

         106.   CLOWARD H2O subsequently engaged in unlawful conduct with the intent to

interfere with and/or destroy the economically advantageous relationship between CRYSTAL

LAGOONS and Seminole Gaming.

         107.   Such conduct on behalf of CLOWARD H2O included wrongly misappropriating

information from third parties subject to a Non-disclosure agreement, infringing CRYSTAL

LAGOONS’ patents, and passing off CRYSTAL LAGOONS proprietary trade dress features as

CLOWARD H2O’s own in designing the artificial body of water.

         108.   The above mentioned conduct was carried out by CLOWARD H2O with the

intent of destroying the economically advantageous relationship between CRYSTAL

LAGOONS and Seminole Gaming, so that CLOWARD H2O could secure the contract for the




                                              37
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.157 Page 38 of 40




design and construction of an artificial body of water instead of CRYSTAL LAGOONS. Such

conduct was for improper purpose and by improper means.

       109.      As a proximate result of CLOWARD H2O’s conduct as alleged herein,

CRYSTAL LAGOONS has been damaged in an amount to be proven at trial.

                                    REQUEST FOR RELIEF

       CRYSTAL LAGOONS requests the following relief:

       a.        A judgment that CLOWARD H2O infringed and induced infringement of United

States Patent No. 8,062,514, and that such infringement has been willful;

       b.        An injunction enjoining and restraining CLOWARD H2O , its officers, directors,

agents, servants, employees, attorneys, and all others acting under or through it from directly or

indirectly infringing United States Patent No. 8,062,514;

       c.        A judgment and order requiring CLOWARD H2O to pay all damages arising out

of CLOWARD H2O’s infringement of United States Patent No. 8,062,514, including treble

damages for willful infringement as provided by 35 U.S.C. § 284, with interest;

       d.        A judgment and order directing CLOWARD H2O to pay the costs and expenses

of this action and attorneys’ fees as provided by 35 U.S.C. § 285 and under other applicable law,

with interest;

       e.        A judgment and order that CLOWARD H2O has engaged in unlawful unfair

competition with CRYSTAL LAGOONS in violation of 15 U.S.C. § 1125(a), awarding damages

and other monetary relief for such conduct and willful conduct as permitted by law, awarding

attorney’s fees and costs as are available for such violations, and awarding an injunction against

future unfair competition;



                                                38
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.158 Page 39 of 40




       f.      A judgment and order that CLOWARD H2O’s conduct constitutes unfair

competition and related wrongs under the statutory and common law of the State of Utah, and

awarding damages including punitive damages and appropriate injunctive relief against future

violations, along with Plaintiff’s attorney’s fees and costs pursuant to at least Utah Code Ann. §

13-5a-103(1)(b);

       g.      A judgment and order that Cloward H2O’s conduct constitutes tortious

interference with contractual relations and prospective business relationships, and awarding

damages and other monetary relief as may be available for such tortious conduct; and

       h.      Such other and further relief as this Court may deem just and equitable.

                                 DEMAND FOR JURY TRIAL

       CRYSTAL LAGOONS hereby demands that all issues be determined by jury.

                                              Respectfully submitted,

Date: January 15, 2020                        By: /s/ James C. Watson

                                              James C. Watson (13395)
                                              JCWatson@traskbritt.com
                                              H. Dickson Burton (4004)
                                              hdburton@traskbritt.com
                                              TRASKBRITT, PC
                                              230 South 500 East, Suite 300
                                              Salt Lake City, UT 84102
                                              Tel: (801) 532-1922
                                              Fax: (801) 531-9168

                                              Daniel W. McDonald (Pro Hac Vice to be Filed)
                                              DMcDonald@merchantgould.com
                                              Peter M. Selness (Pro Hac Vice to be Filed)
                                              pselness@merchantgould.com
                                              MERCHANT GOULD P.C.
                                              2200 Fifth Street Towers
                                              150 South Fifth Street
                                              Minneapolis, MN 55402-4247


                                                39
Case 2:19-cv-00796-BSJ Document 11 Filed 01/15/20 PageID.159 Page 40 of 40




                                    Tel: (612) 332-5300
                                    Fax: (612) 332-9081

                                    Counsel for Plaintiff
                                    Crystal Lagoons US Corp


Defendant’s Address:

Cloward H2O
2696 University Avenue, Suite 290
Provo, Utah 84604




                                      40
